Citation Nr: 0807937	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  99-08 517	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to dependency and indemnity compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from June 1957 to November 
1963.  He died in July 1998.  The appellant is his widow.

This appeal has been before the Board of Veterans' Appeals 
(Board) previously, most recently in September 2006, when it 
was remanded to provide the appellant with a hearing before 
the undersigned Veterans Law Judge.  Such a hearing was held 
in April 2007 and a transcript of the hearing has been 
associated with the claims file and has been reviewed.  

Because this claim involves the allegation that the VA 
medical system was essentially negligent in the provision of 
appropriate care to the veteran, the file was referred to an 
independent medical expert, who is not affiliated with the 
VA, in August 2007.  An informed opinion was received from 
this expert in September 2007.  The appellant and her 
representative were provided with a copy of the opinion and 
the opportunity to respond.  She did so in November 2007, 
providing copies of medical evidence, her own written 
argument, and a waiver of RO review of the evidence and 
argument.  

FINDING OF FACT

The veteran's death is not shown to be the result of any 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA.  


CONCLUSION OF LAW

The criteria for dependency and indemnity compensation under 
38 U.S.C.A. § 1151 for the cause of the veteran's death have 
not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.361 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims that the veteran's death was caused or 
hastened by the VA's failure to render a timely diagnosis of 
the metastatic carcinoma which ultimately caused his death.  
She therefore asserts that she is entitled to VA benefits 
under the provision of 38 U.S.C.A. § 1151 for her husband's 
death.  She asserts that the VA implicitly admitted 
culpability in this regard in June 1998 when it agreed to a 
tort claim settlement based upon negligence in failing to 
properly interpret a magnetic resonance imaging scan.  She 
also points to revamped procedures for the VA medical centers 
to follow in cases of abnormal radiology findings, asserting 
that the new procedures were implemented as a direct result 
of her husband's case.

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from carelessness, negligence, lack of proper 
skill, error in judgment or similar instance of fault on the 
part of the VA in furnishing hospital care, medical or 
surgical treatment to a veteran.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.361.  

Duties to notify and assist

The appellant's claim has been pending since prior to the 
passage of the Veterans Claims Assistance Act.  Although 
complete notice as required by the Act was provided after the 
initial adjudication of her claim, she was not prejudiced 
thereby because this was harmless error.  VA satisfied its 
Pelegrini II notice requirements with regard to the claim 
adjudicated herein by February 2005 and thereafter 
readjudicated the claim in April 2006.  

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  Review of the claims file shows 
that the appellant has been provided with this information in 
the course of the past few years.  In particular, she was 
informed of the first element in the Statement of the Case 
and Supplemental Statements of the Case.  She was 
particularly informed as to the second, third, and fourth 
elements in a February 2005 letter.  The appellant was 
informed of the law and regulations governing the assignment 
of effective dates in a September 2006 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record on appeal contains the veteran's VA medical 
treatment reports and his death certificate.  The appellant 
has submitted written contentions and documentary evidence in 
support of her claim and has presented sworn testimony during 
two Board hearings.  As noted above, the Board obtained an 
independent medical opinion for the record.  No outstanding 
records have been identified.  Thus, the Board considers that 
the VA's duty to assist requirements have been met.


Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The appellant seeks dependency and indemnity compensation for 
her husband's death under 38 U.S.C.A. § 1151.  Compensation 
under 38 U.S.C.A. § 1151 shall be awarded for a qualifying 
additional disability or death of a veteran in the same 
manner as if such death were service-connected.  For purposes 
of § 1151, a death is a qualifying death if the death was not 
the result of the veteran's willful misconduct and was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility and the proximate cause of the death was 
- (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.  

To establish causation, the evidence in such cases must show 
that the hospital care or medical treatment resulted in the 
veteran's death.  Merely showing that a veteran received 
care, treatment, or examination and that the veteran died 
does not establish cause.  Hospital care, medical treatment 
or examination cannot cause the continuance or natural 
progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  To 
establish that carelessness, negligence, lack or proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
veteran's death; and that VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider, or that VA furnished the care without the 
appropriate informed consent.  Whether the proximate cause of 
a veteran's death was an event not reasonably foreseeable is 
in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
38 C.F.R. § 3.361.

The veteran sought treatment at a VA medical facility in June 
1997 with a three week history of left rib cage pain.  There 
was no known history of injury or trauma.  X-ray findings 
revealed no evidence of a recent fracture.  Atelectatic 
densities were noted in the right lung base, suggesting 
resolving pneumonitis.  The veteran was treated 
symptomatically for pneumonitis and costochondritis.  In July 
1997, he returned with complaints of lower back pain with 
pain in his right flank radiating into his right groin.  
Subsequent treatment records indicate that he fractured his 
L1 vertebra after falling from a chair.  He underwent an 
intravenous pyelogram that demonstrated mild degenerative 
changes with a slight degree of lumbar levoscoiliosis.  X-
rays of the lumbar spine showed mild hypertrophic spurring of 
the entire spine with narrowing of the intervertebral spaces 
at L5-S1.  X-rays of the veteran's abdomen showed phleboliths 
with no evidence of definite calculus.  He continued to 
complain of low back pain in August 1997.  A magnetic 
resonance imaging scan showed decreased disc height at L1-2 
with an endplate fracture of the inferior endplate of L1.  X-
ray studies in September 1997 showed moderate scoliosis of 
the lumbar spine.  Lumbar and lumbosacral disc derangement 
and apophyseal degenerative joint disease was noted.  

In October 1997, the veteran was hospitalized for evaluation 
of persistent low back pain.  A computed tomography scan of 
the lumbar spine showed a lytic lesion associated with a mass 
at the L1 vertebra.  This mass extended into the right 
paravertebral muscles.  A subsequent whole body bone scan 
showed increased uptake in the right sixth rib, the left SI 
joint, a mid-cervical vertebra, and throughout the L1 
vertebra.  Following a biopsy, the veteran was diagnosed with 
metastatic carcinoma.  The veteran died approximately eight 
months later.  According to his death certificate, the sole 
cause of his death was metastatic carcinoma with unknown 
primary site.

Prior to his death, the veteran filed a successful tort claim 
against the VA, asserting that the VA was negligent in 
failing to properly interpret an abnormal magnetic resonance 
imaging scan and in failing to follow-up with additional 
testing.  Following a Hospital Investigative Report, VA 
authorities concluded that even if the veteran's diagnosis 
could have been reached four to six weeks earlier, "the 
outcome of the whole thing would not have been substantially 
different."  The investigating committee also concluded that 
no VA errors led to the veteran' death.  However, the 
committee also identified several improvements which could be 
made to hospital procedures and such improvements have 
apparently been implemented since that time.  

As noted above, the appellant now claims that the veteran's 
death was caused or hastened by the VA's failure to render a 
timely diagnosis of the metastatic carcinoma, in that earlier 
detection may have allowed for complete curative treatment or 
aggressive care which may have extended his life.  

Because this question is inherently of a medical nature, 
medical expertise is required for its resolution.  Layno v. 
Brown, 5 Vet. App. 465, 469 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, the Board 
provided the veteran's entire claims file, including the 
terminal hospital records and all VA treatment records from 
June 1997 onward, to a physician who is Board certified in 
internal medicine, hematology, and oncology, and who is not 
affiliated with the VA, for review.  Upon review of the file, 
the physician rendered the following conclusions:  

A physician exercising the degree of skill and care 
ordinarily required of the medical profession could 
not have diagnosed the veteran's cancer prior to 
October 1997.  The VA procedures for arriving at a 
timely diagnosis would not have avoided the 
veteran's death.  Metastatic adenocarcinoma to the 
bone is an incurable disease.  Survival for this 
can be measured in terms of months.  It is not 
curable.  Treatment can only be palliative.  The 
adenocarcinoma metastatic to his bones at the onset 
is an overwhelming illness.  There are not 
therapies that existed then or are present now that 
would have avoided or delayed the veteran's death.  
His fate was unfortunately sealed once metastatic 
disease occurred.  Since there is no evidence for a 
resectable primary having been visible at any point 
from the time of his earlier symptoms, the 
diagnosis of metastatic disease is indicative of 
the fact that this illness by its very nature is 
aggressive, incurable, and that only palliative 
measures can be helpful.

This medical opinion, which was based on a thorough review of 
the claims file, has not been contradicted.  Although the 
appellant contends in written statements and in her hearing 
testimony that the VA's treatment was careless and negligent, 
as a layperson, she is not competent to render an opinion 
regarding the existence of additional disability, or 
hastening of the veteran's death, due to VA treatment.  In 
this case, both the VA medical reviewers and the independent 
medical expert opined that the veteran's death from 
metastatic carcinoma was unavoidable and that the cancer is 
incurable and irremediable.  There is absolutely no 
indication in any of the medical evidence of record that the 
veteran's death was the result of any carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA.  There is no 
medical evidence to the contrary.

As such, the preponderance of the evidence is against the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 and 
the appeal must be denied.

In reaching this conclusion, however, the Board emphasizes 
that we in no way wish to minimize or ignore the anxiety and 
emotional distress suffered by the appellant and her family 
after the diagnosis of cancer and the veteran's death.  
However, the medical evidence simply does not support her 
allegation that negligence, carelessness lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA played any role in her husband's death.  As 
described above, actual causation must be shown, and it has 
not been shown in this case.  

We also note that the instant question of entitlement to 
dependency and indemnity compensation involves an entirely 
different standard and different laws and regulations than 
the tort claim.  In this case, entitlement to dependency and 
indemnity compensation has not been demonstrated and the 
evidence is not in equipoise, rather the relevant evidence is 
against the appellant's claim.  The VA's revision of 
procedures regarding abnormal test results may have been 
prompted at least in part by the veteran's tort claim; 
however, the VA's implementation of improved procedures 
indicates only that improvement was possible; it is an 
unwarranted and unsupported leap of logic to conclude that 
imperfect procedures caused or contributed to the veteran's 
death.  




ORDER

Dependency and indemnity compensation benefits for death 
claimed to have resulted from negligent VA medical treatment 
is denied.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


